PD-0774-15
                                      IN THE TEXAS

                              COURT of CRIMINAL APPEALS

                                      AUSTIN, TEXAS



                                            §          FIFTH COURT OF APPEALS
           Israel Jose Balderas             §
                                            §          Cause No. 05-14-00900-CR
                   v.                       §
       ^     „ _
       THE STATE OF TEXAS
                                            §
                                            §
                                                       Trial N- F-13336w%(^T OF CRI?« APPEALS
                                                                           JUN 26 2015

                                                                                FILED IN
                         PETITIONER'S MOTION TO EXTEND TIME            COURrOFTRIMWLAPPEALS
                    IN FILING PETITION FOR DISCRETIONARY REVIEW

            PURSUANT to TEXAS RULES of APPELLATE PROCEDURE RULE 10.5 (b)

                                                                           Abel Acosta, Clerk
1.   Petitioner's Direct Appeal in Cause No. 05-14-0009-CR was heard and his con

     viction Affirmed and opinion filed on May 14, 2015.

2.   Petitionerrhas until June 14, 2015 to file his Petition for Discrectionary

     Review.

3.   Petitioner requests an extension of 90 days which would extend his deadline

     to September 14, 2015.

4.   Petitioner is not an attorney, is limited to 15 hours a week in the Unit Law

     Library and often less due to Staff shortages.

5.   Petitioner needs 90 days in order to adequately research and prepare his

     petition.

6.   Petitioner has not requested any previous extensions of time from this court

     and none    have been granted.

                                  PRAYER FOR RELIEF


      Wherefore premise having been considered the Petitioner humbly requests and
prays that this Honorable Court grant his Motion for Extension of tirae in order
to file his Petition For Discrectionary Review and any other relief to which he

is entitled.
                                                      Respectfully Submitted,



                                            (1)
                                         Israel U< Balderas
                                         TDCJ-ID # 1937229
                                         Mark W. Stiles Unit
                                         3060 F.M. 3514
                                         Beaumont, Tx. 77705
                                                Pro-se




                                  DECLARATION



     I hearby declare under penalty of perjury the foregoing to be true and
correct. Executed   on May 25, 2015.
                                                   Duly Sworn,



                                                  Isi&elpK RarldeQras
                                                  TDCJ-ID (#4937229
                                                  Mark W. Stiles Unit
                                                  3060 F.M. 3514
                                                  Beaumont, Tx. 77705